Title: To Thomas Jefferson from Gaudenzio Clerici, 26 December 1792
From: Clerici, Gaudenzio
To: Jefferson, Thomas



Sir
Pavia the 26th. December 1792

These lines come to You, Sir, from an acquaintance of Yours perhaps Long forgotten—I hope they find You in good health, and hope they find You favorably disposed to give them a Kind reception: I intend them merely as a mark of a never-ceasing gratitude which wanted to this day an opportunity to be displayed, and as a weak but candid demonstration of the highest esteem I preserve for Your personal qualifications.
I doubt not, Sir, but Your eyes have followed step by step the great strugglings for the desired great event of European Liberty, and are now fixed on Kellermann and Anselme, who planted the Tree of Liberty at the two gates of Italy, the first on the deep snows of Mount-Cenis, and the Second near the foot of Mount Tenda. The prospect of an approaching topsy-turvy of our several Political Systems must therefore be interesting objects of your Curiosity, and on that account, I thought, could probably obtain your consent to open a correspondency of Letters with You as soon as the scenes of action shall begin on this side of the Alps, and during the changes and chances which are near to take place in this Country—Intending that, only, to contribute in satisfying your share of Curiosity, facts would come to You with a very dry plain sincerity, and written for the future in italian; it being equally easy to You to understand me, and much easier for me to express myself to You.
The french forces designed to fall upon Suza and Cuneo and to penetrate the frontiers of our Petty-King Amedeus are about one hundred thousand at this very day, and it is said will before Spring be brought to two hundred: a large fleet of about thirty Sails of war with troops of disbarco is actually sailing along the coasts of Genoa, and  some others arrived at Porto-fino and at Leghorn, which by all appearances seem to be designed for the Popish shores. Only forty thousand Austro-Sardi Troops are guarding the frontiers of Piedmont; three or four thousand soldiers including invalids and all in the Austrian Lombardy, where preparations are made to receive twenty thousand more coming daily from Germany, half-starved with cold and with very mean and meagerly looks: and on the side of the Popish shores nothing but undisciplined militia e miliziotti to hinder the french from Landing. For Piedmont orders are issued for all the People to arm themselves in case of invasion, and tryed all sorts of engines and cunning speculations to sponge the cash in Circulation, and to call by fair promises from the several provinces all gold and Silver plates belonging to Churches or to individuals within the walls of the Capital and under the immediate Paw of Government: but our Eminenze, Altezze, Eccellenze ed Illustrissimi Nabobs thought better slily to send their gold and silver out of the Country; and the People at large begin clearly to perceive that in opposing the french they should have nothing but their purses emptied, and their heads broken and their chains newly forged in case they defended well the cause of their King. The general motto of the People is through all Piedmont and through the Austrian Lombardy “Venghino i francesi; venghino anche i Turchi: peggio di quelli che siamo non potiamo essere.” After all, the cause and the fate of france being already decided, the Italians will, I think, endeavour to set forth in such happy occasion all their poor remainder of publick Spirit to change their destiny; and it seems we are not such slaves as to refuse Liberty which is offered us by so powerful a Support; and with examples before us of so disinterested and generous proceedings: So truly insignificant as we are reduced, we should certainly despair of ever attempting a revolution by ourselves without foreign assistance; but the immediate necessity of a reformation, the excess of our misery, the glorious Successes of the french armies and the appearing terrors and weakness of our several governments will, I doubt not, raise up our Spirits as soon as the Tree of freedom be transplanted in our Plains, and unite the generality of us into action to settle at once the balance of so many diferent interests among so many Kings, Princes and noble and Ecclesiastick Commonwealths, of so many Capitals to be reduced to provincial Cities; of so many bodies of Political Systems to be molded into an only general one. ‘Till then we Ly in Supinity and timourousness subdued to all and the same iniquities and extortions established by Laws and force of Superstition and to the same arbitrary powers; floods of doubts  and terrors are inspired by our monkish militia, our nobility, by our bankers and money-dealers whose trade would be reduced to nothing in establishing a single coinage throug all Italy, and by so many thousand families that live on the corruptions, the nature and abuses of our present governors and governments: nothing to this day but the horn of Calumny against our deliverers, and the breath of discouragements are permitted to blow in our journals and gazzettes: Patriotick voices are but little heard in the Crowd and their horns can be blown but at the peril of being instantly banished or confined or worse. I do what I can for the common cause of humanity, and Sará quel che Sará for myself. I am in nothing at all attached to the prosperity of the french armies by any personal interest, and promise myself but very little advantage in the revolution and change of things in my own Country, being neither Land Lord nor tenant nor having any goods to be merchant of, yet I am strongly attached to the french principles of republicanism by sentiment, and by the affinity they have to the principles that have been first planted in me by the hospitable round-headed planters of the Transatlantick woods and shores.
They were the treasure I have gathered in better than five years residence among them; and truly I was very pleased with their Lessons, especially because never heard them speaking of nobility and titles but with a due contempt, I could have wished it had been less usual to begin asking the qualities and qualifications of any man or woman by “is he rich? is she rich”? but I guess this will be the European jargon after the overthrowing of all genealogical Trees. Something must be in fashion but poverty shall always and every where be out of fashion and in very light consideration whilst the two factions of the rich and of the poor tread on the same soil.
Comte Dal verme and I are now but acquaintances by Sight: he came two years ago to the enjoyment of his father’s large fortune, married a young Lady by the name of Taverna and suddenly divorced with his unfortunate friends. He has no views but to preserve what he has got, and his speculations are for money and money still. He will certainly unguibus et rostro defend his interest.
Chevr. Castiglioni loves dearly his joujou of St. Maurizio and Lazaro and his family title, and his hobby-horse is altogether in Botanick’s.
I have been to this day the wandering Son of unfavorable Circumstances and for want of a better employment I undertook to teach foreign Languages to this university of Pavia, and shall certainly fix myself in Italy if the Tree of Liberty and equality is transplanted with the desired Success amongst us.

I beg You will Let me Know, Sir, the best and Surest channel to direct my letters—And beg to address me—Milan—Poste restante.

Gaudenzio Clerici to Mr. Jefferson

